DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 8; Claim 8 recites the limitation "the roof" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The examiner will interpret the roof to be an equivalent to the lid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polk (US 20190239471 A1).
For claim 1; Polk teaches a collapsible pet's crate comprising: 
a base tray (30) having a quadrilateral shape and provided, on the four sides, with a frame formed by profiles, placed substantially perpendicular with respect to the base tray (paragraph [0025]);
a lid (20), having dimensions corresponding to said base and provided with four respective edges defining an inner space beneath the lid (paragraph [0023]);
four mesh grills (40,50,60) rotatably joined to the edges of the lid (paragraph [0024]), it is noted, the claim is not being interpreted as limited to the entire panel as being vertical and horizontal rod cross members, as that is not claimed, as such, the  panels 40,50,60 are view as mesh grills as they have mesh grills; 
wherein each edge of the lid comprises first hooking elements hinged to a first upper crosspiece of a respective mesh grill so as to allow rotation of the respective mesh grill about a lengthwise axis of the first upper crosspiece (paragraph [0024]); and 
wherein each profile of the base tray defines a groove configured to accommodate a lower crosspiece of a respective mesh grill and to releasably retain it (figs. 7-8 (36) and paragraph [0025]) therein through second hooking elements (fig. 1-3 (27) and paragraph [0025]), whereby the crate is configured to have a first erected state in which the respective mesh grills are set substantially vertically and the lower crosspiece of each mesh grill is joined to a corresponding profile of the base tray (figs. 1-4), and a second collapsed state in which the respective mesh grills are rotated (fig. 10) substantially by 90⁰ about the lengthwise axis of the first upper crosspiece and are parallel to a planar surface of the lid and are accommodated inside the inner space (fig. 11), and whereby the base tray and the lid are joined to each other with the mesh grills stowed in a horizontal position therebetween (paragraph [0030]).
For claim 2; 
Polk further teaches a collapsible pet crate wherein each of the second hooking elements comprises a rim that is inserted in a seat disposed on a side of the base tray (fig. 1-3 (27) and paragraph [0025]).
For claim 3; Polk teaches all limitations as stated above.
Polk further teaches a collapsible pet crate wherein each of the second hooking elements comprises a nose-shaped projection for hooking the lower crosspiece of a mesh grill which is inserted in the groove (figs. 6, 8, & 10 and paragraphs [0028] & [0030]).
For claim 4; Polk teaches all limitations as stated above.
Polk further teaches a collapsible pet crate wherein at least some of the second hooking elements comprise a further nose-shaped projection to hook an edge of the base with an edge of the lid when the crate is in a collapsed configuration (figs. 6, 8, & 10 and paragraphs [0028] & [0030]). 
For claim 5; Polk teaches all limitations as stated above.
Polk further teaches a collapsible pet crate wherein the base tray comprises transversal slits formed by grooves of increasing depth directed towards an inner edge of the base tray comprising a perimeter channel (fig. 8 (36) and paragraph [0028]).
For claim 9; Polk teaches a method for handling a collapsible pet's crate comprising:
providing a base tray (30) having a quadrilateral shape and provided, on the four sides, with a frame formed by profiles placed substantially perpendicular with respect to the base tray (paragraph [0025]);
providing a lid (20) having dimensions corresponding to said base and provided with four respective edges defining an inner space beneath the lid (paragraph [0023]); 
providing four respective mesh grills rotatably joined to the edges of the lid (paragraph [0024]) between a first, erected position where the respective mesh grills are substantially vertical and a lower crosspiece of each respective mesh grill is connected to the base tray (figs. 1-4 and paragraph [0030]), 
wherein, when the crate is transitioned from the erected position to the collapsed position (paragraph [0030]), the lower crosspieces of the respective mesh grills are disconnected from the profiles of the base tray, the lid and the mesh grills connected thereto are reversed and the mesh grills are rotated inwardly by substantially 90⁰ so as to allow the mesh grills to be inserted into the inner space (fig. 10 and paragraphs [0026] & [0030]), and the base tray profiles and the edges of the lid are connected to each other in order to form a collapsed crate (fig. 11 and paragraph [0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 -8 are rejected under 35 U.S.C. 103 as being unpatentable over Polk as applied to claim 1 above, and further in view of Volin (US 20190029216 A1).
For claim 6; Polk teaches all limitations as stated above.
Polk does not teach third hooking elements configured to mutually constrain the mesh grills.
However, Volin teaches a crate system wherein it further comprises third hooking elements (111) configured to mutually constrain the mesh grills ((108c) (108d) (108e) (108f)) at the crate's corners when the crate is in the first erected state (paragraphs [0846]-[0847]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Polk by substitution the mesh grills of Polk for the mesh grates of Volin so that they may be secured to each other with the clamps in order to yield the predictable result of a more secure structure that may be manipulated (Volin, paragraph [0847]). See MPEP 2143 I. (B).
For claim 7; Polk teaches all limitations as stated above.
Polk does not teach a partition.
However, Volin does teach a crate system wherein it comprises a further mesh grill arranged vertically within the crate to form a partition (figs. 8a-8b (113a) (113b) with adjustable positioning, so as to permit adjustment of inner compartments of the crate (paragraphs [0852]-[0861]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Polk by combining the prior art element of the divider taught by Volin to yield the predictable result of the ability to adjust the inner compartments of the crate (Volin, paragraphs [0852]-[0861]). See MPEP 2143 I. (A).
For claim 8; Polk teaches all limitations as stated above.
Polk further teaches a collapsible pet crate wherein the roof comprises a frame associated with another top panel connected to the frame by means of removable clasps (figs. 1-3 (27) (29) and paragraphs [0023]-[0025]). But, Polk fails to teach the top panel comprises a mesh grill. However, Volin teaches it is old and well known to have the roof top panel (108a) to be made of a mesh grill, similar to all other sides of the crate (108b-f). As such, it would have been obvious to one of ordinary skill at the time of effective filing date to modify Polk to comprises of some about of mesh grill to enable more light and airflow to enter from the roof, and as clearly shown in Volin, having a top panel comprised of some portion of mesh grill is old and well known way to construct an animal crate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIM (US 20170359998 A1); which discloses a collapsible pet crate. Jakubowski (US 20080245313 A1); which discloses a collapsible pet crate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642